                                           -r.;·· ·-------- ·1
                                                USDC ;: :.~: 1 .. - -- . --· -:.
                                                DOCUi\.,. :-:-r
                                            I ELECTRu1':<· \Ll_ { F!~.! D
UNITED STATES DISTRICT COURT                r
                                                l>OC#: _ _~                        :
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x     L_-. '-TE filED: AfT[J ~ I
UNITED STATES OF AMERICA,

                                                 05-cr-538         (JSR)
          -v-

                                                         ORDER
DAMIAN BROWN,

               Defendant.
-------------------------------------x

JED S. RAKOFF, U.S.D.J.

     In a prose letter dated January 1, 2020, defendant Damian

Brown requested the Court to assign a federal defender to

represent him in a 28 U.S.C. § 2255 motion in light of Rehaif v.

United States, 139 S. Ct. 2191 (2019). ECF No. 203. On January

20, 2020, the Court denied the request, as his rationale for the

request was totally lacking in merit. ECF No. 204.

     In response, Mr. Brown sent another prose letter dated

February 10, 2020 to the Court, which will be docketed shortly.

The letter erroneously states that the Court's denial of his

request to appoint counsel was "without prejudice (presumably

permitting the defendant to file another application for

appointment of counsel by articulating specific meritorious

issues in a successive post conviction motion)." This is not

true, because the request for appointment of counsel was denied

on the merits, and therefore is a denial with prejudice.




                               -1-
     Elsewhere in his letter, however, Mr. Brown asks that his

January 1, 2020 letter, ECF No. 203, not be construed as a

successive§ 2255 motion. Accordingly, the Court hereby directs

the Clerk of the Court not to transfer the January 1, 2020

letter (ECF No. 203) to the Court of Appeals for the Second

Circuit,   1   or to recall the January 1, 2020 letter if it already

has been transferred as such.

     SO ORDERED.



Dated:         New York, NY
               February 14, 2020




1 In other words, this Order supersedes the January 20 Order
directing the Clerk of the Court to transfer the January 1, 2020
letter to the Court of Appeals for the Second Circuit. See ECF
No. 204, at 1.

                                    -2-
